Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00607-CV

                             IN THE INTEREST OF A.J.D., a Child

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-0025-CV-C
                     Honorable Thomas Nathaniel Stuckey, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED May 26, 2021.


                                                   _____________________________
                                                   Beth Watkins, Justice